Per Curiam.
This action was brought to recover damages for personal injuries which the plaintiff alleged he received when he was struck in the right eye by the defendant. The cause was tried to the court, which, upon sharply conflicting evidence, found that the plaintiff had failed to sustain the burden of proof.
The appellant’s assignments of error raise but one significant question — whether the evidence, as a matter of law, preponderates against this finding. Unless it does so preponderate, of course, the finding will not be disturbed on appeal. Olsson v. Hansen, ante p. 199, 310 P. (2d) 251; Silhavy v. Doane, ante p. 110, 309 P. (2d) 1047; Brooks v. Warner, ante p. 99, 309 P. (2d) 757.
After carefully reviewing the record, we cannot say that the finding is in error.
The judgment is therefore affirmed.